           Case 1:20-vv-00244-UNJ Document 38 Filed 08/13/21 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-244V
                                          UNPUBLISHED


    DEANA TONA,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: July 12, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Tetanus
    HUMAN SERVICES,                                             Diphtheria acellular Pertussis (Tdap)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION 1

       On March 4, 2020, Deana Tona filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration caused by a tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine
administered on January 28, 2019. Petition at 1; Stipulation, filed at July 6, 2021, ¶¶ 1-2.
Petitioner further alleges that the vaccine was administered within the United States, that
she experienced the residual effects of her condition for more than six months, and that
there has been no prior award or settlement of a civil action for damages as a result of
her condition. Petition at 1-4; Stipulation at ¶¶ 3-5. “Respondent denies that Petitioner
sustained a SIRVA Table injury; denies that the Tdap vaccine caused Petitioner’s alleged
shoulder injury, or any other injury; and denies that her current condition is a sequalae of
a vaccine-related injury. ” Stipulation at ¶ 6.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:20-vv-00244-UNJ Document 38 Filed 08/13/21 Page 2 of 7




      Nevertheless, on July 6, 2021, the parties filed the attached joint stipulation, stating
that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $88,349.36 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
            Case 1:20-vv-00244-UNJ Document 38 Filed 08/13/21 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

DEANA TONA,                                          )
                                                     )
                       Petitioner,                   )
                                                     )
       v.                                            )   No. 20-244V
                                                     )   Chief Special Master Brian Corcoran
SECRETARY OF                                         )
HEALTH AND HUMAN SERVICES,                           )
                                                     )
                       Respondent.                   )


                                            STIPULATION

       The parties hereby stipulate to the following matters:

       1. Petitioner Deana Tona ("petitioner") filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the tetanus-diphtheria-acellular pertussis ("Tdap") vaccine, which vaccine is contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received a Tdap vaccine on or about January 28, 2019.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she sustained a shoulder injury related to vaccine administration

("SIRVA") within the time period set forth in the Table following administration of the Tdap

vaccine. She further alleges that she experienced the residual effects of this condition for more

than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
            Case 1:20-vv-00244-UNJ Document 38 Filed 08/13/21 Page 4 of 7




        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

Tdap vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that her

current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $88,349.36, in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                  2
           Case 1:20-vv-00244-UNJ Document 38 Filed 08/13/21 Page 5 of 7




        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the Tdap vaccination administered on or about January

28, 2019, as alleged by petitioner in a petition for vaccine compensation filed on or about March

4, 2020, in the United States Court of Federal Claims as petition No. 20-244V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                     3
          Case 1:20-vv-00244-UNJ Document 38 Filed 08/13/21 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that Tdap vaccine caused petitioner's alleged shoulder

injury or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION
I
I
I
I
I
I
I




                                                  4
            Case 1:20-vv-00244-UNJ Document 38 Filed 08/13/21 Page 7 of 7



Respectfully submitted,

PETITIONER:




DEANA TONA


ATTORNEY OF RECORD FOR                          AUTHORIZED REPRESENTATIVE
PETITIONER:                                     OF THE ATTORNEY GENERAL:
                             __,..-------
~                 @
LAW OFFICE OF LEAH V. DURANT, PLLC
                                                ._.Jh ~~,,Pe
                                                HEATHER L. PEARLMAN
                                                AetiRg Deputy Director
                                                                             ~
1717 K Street, NW, Suite 9001                   Torts Bralllch
Washington, DC 20006                            Civil Division
(202) 775-9200                                  U.S. Department of Justice
                                                P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                       ATTORNEY OF RECORD FOR
OF THE SECRETARY Of HEALTH                      RESPONDENT:
AND HUMAN SERVICES:




Acting Director, Division of                    Assistant Director
 Injury Compensation Programs                   Torts Branch
Healthcare Systems Bureau                       Civil Division
Health Resources and Services                   U.S. Department of Justice
 Administration                                 P.O. Box 146
U.S. Department ,mfHealth                       Benjamin Franklin Station
 and /Human Services                            Washington, DC 20044-0146
5600 Fishers Lane, O8Nl46B                      (202) 307-3013
Rockville, MD 20857                             1ara.a.eng1urnd@usdoj.gov


Dated:   o-=tlof:l1JJZ,, \

                                            5
